Citation Nr: 1729982	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of malaria.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from October 1965 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision (notice sent December 2011) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board notes that a March 2010 rating decision denied service connection for residuals of malaria.  Within one year after the Veteran was notified of the March 2010 rating decision, he submitted new and material evidence to support his claim.  Therefore, the matter requires de novo review.  See 38 C.F.R. § 3.156(b).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record and has been reviewed.  The Veteran is not represented by a Veterans Service Organization or attorney at this time.


REMAND

The Veteran contends he currently has a positive test for malaria.  Specifically, in an August 2009 statement he stated that at the time of his departure from Vietnam (July 1967) he became sick; his symptoms were nausea, cold sweats, headache, and "feeling of vomiting[.]"  He had a physical examination when he arrived at the "Oakland Army Terminal" and at that time was told he had malaria.  He was released without any documentation of having been infected with malaria.  

A November 1966 service treatment record/laboratory report contains a test result that was positive for Entamoeba histolytica, a parasitic infection.  A July 29, 1967 (date of Veteran's release from active duty service from Vietnam) service treatment record/laboratory report shows no malaria parasites were seen from results of a malaria smear.  

In April 2010 the Veteran's private physician, Dr. Shiba, performed a test to ascertain whether the Veteran had the malaria antibody.  The April 2010 laboratory findings show malaria antibody, IgG, results = 0.24.  In a May 2010 private treatment report, Dr. Shiba, noted that lab results on the IgG for malaria were positive.  In April 2013 the Veteran underwent an examination with his private physician, Dr. Sharma.  Dr. Sharma noted that the Veteran presented for a letter regarding malaria.  Following physical examination, the assessment was history of malaria, resolved April 2013; history of it 1966 at Vietnam War.  Dr. Sharma, noted further that the antibody test of 0.24 done in 2010 was within the normal range in 2010.  

At the August 2016 hearing, the Veteran stated that he conducted some research and found there are basically two areas in the world in the last decades that have active malaria, Southeast Asia (includes Vietnam) and the Congo (Africa).  He testified that he has never been to the Congo.

The Veteran has not been afforded a VA examination in relation to his claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), and given the above, the Board finds that a VA examination is necessary to clarify whether the Veteran currently has malaria or residuals thereof related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate examination for a report on whether it is at least as likely as not (50 percent or greater probability) that he had or has malaria at all, as well as whether it is as likely as not that he had or has it as a result of service, as well as whether it is as likely as not that he has any current residuals of malaria.  The Veteran's entire record must be provided and reviewed by the examiner.  

The examiner is asked to conduct all necessary diagnostic tests and to elicit from the Veteran a full history regarding his symptoms in and since service.  The examiner must consider the Veteran's lay statements regarding his malaria/malaria residuals onset and symptoms.  The examiner is asked to discuss whether there is any relationship between the Veteran's November 1966 positive test results for Entamoeba histolytica, a parasitic infection, and malaria.  All opinions are to be supported with explanatory rationale.

2.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the record to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




